

Exhibit 10.7
LAND TRUST AGREEMENT




THIS LAND TRUST AGREEMENT (“Trust Agreement”) is made this 4th day of November
2010, by and between AMERICAN SIERRA GOLD CORP., a Nevada corporation (the
“Beneficiary”), and CARL VON EINSIEDEL, trustee of the BC LAND TRUST
(hereinafter referred to as the “Trustee”, which designation shall include all
successor trustees).


WHEREAS, the Trustee has acquired certain mining claims and agrees to hold them
in trust for the benefit of Beneficiary under the terms and conditions set forth
below.


NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows:


1. TITLE. The trust created by this instrument shall be known as THE BC LAND
TRUST.


2. OBJECTS AND PURPOSES OF TRUST. The purpose of this trust is for the
Trustee to take and hold title to the property conveyed to the Trustee and to
preserve the same until its sale or other disposition. The Trustee shall not
undertake any activity which is not strictly necessary to attainment of the
foregoing objects and purposes, nor shall the Trustee transact business within
the meaning of applicable governing law, or any other law, nor shall this Trust
Agreement be deemed to be, or create or evidence the existence of a corporation,
de facto or de jure, or any other type of business trust, or an association in
the nature of a corporation, or a co-partnership or joint venture by or between
the Trustee and the Beneficiary.


3. TRUST PROPERTY. The Trustee has acquired certain property as described more
particularly in Schedule “A” attached hereto and incorporated herein by
reference. This property, together with any property later added to the trust,
shall be designated as the “Trust Property”. The Trustee will hold the Trust
Property according to the terms and conditions of this Trust Agreement for the
purposes, terms and conditions contained herein until such time as all of the
Trust Property has been sold or otherwise conveyed, or until this trust has been
terminated.


4.  POWERS AND DUTIES OF TRUSTEE. The Trustee shall have all of the powers
allowed to him by the provisions of the law governing this Trust. The Trustee
shall specifically have the power to make and execute contracts for the lease or
sale of the Trust Property, mortgages secured by the Trust Property, option
agreements for the sale or lease of the Trust Property and to otherwise dispose
of the Trust Property as the Trustee shall be directed by the Beneficiary. In
addition, the Trustee shall have the power to perform any act that the
Beneficiary in interest directs the Trustee to perform. The Trustee shall
exercise his powers only upon the written direction of the Beneficiary. The
Trustee shall only have such other duties as required in writing by the
Beneficiary. The Trustee shall not have the power to bind the Beneficiary
personally to any debt or obligation without the express written consent of the
Beneficiary.


5. LIABILITY OF TRUSTEE. The Trustee shall not be personally liable for any
obligation of the Trust. The Beneficiary shall not bind the Trustee or contract
on his behalf without the Trustee’s express written consent. The Trustee and any
successor Trustee shall not be required to give a bond. Each Trustee is liable
only for his own actions and then only as a result of his own gross negligence
or bad faith.


6. REMOVAL OF TRUSTEE. The Beneficiary shall have the power to remove theTrustee
from his office and appoint a successor to succeed him.


7. RESIGNATION AND SUCCESSOR. The Trustee may resign by giving written notice to
the Beneficiary of his intention to resign. The Beneficiary shall have the power
to elect a successor trustee. If the Beneficiary has not elected a successor
trustee within thirty (30) days of the date of the notice from the Trustee of
his resignation, then the Trustee shall have the right to convey the Trust
Property to the Beneficiary. If the office of the Trustee shall become vacant
for any reason, then the Beneficiary shall proceed to elect a successor trustee.
Said election shall occur within thirty (30) days of the occurrence of the
vacancy. Upon election, the new Trustee shall cause to be prepared a certificate
of his election containing a notice of election and his acceptance thereof in a
form acceptable for recording in the office of the register of deeds of all of
the counties in which the Trust Property is located. The certificate of election
shall be filed in the office of the register of deeds of all of the
jurisdictions in which the Trust Property is located.
A successor Trustee shall have all of the rights, duties and powers of the
original Trustee as if the successor Trustee was the original Trustee. The
removal, resignation or death of the Trustee shall not affect the lien of the
Trustee upon the Trust Property for compensation or expenses owed to the
Trustee.


8. INCOME TAX RETURNS. The Trustee shall not be responsible for the preparation
and/or filing of any tax returns, which may be due for the reporting of income
and expenses of the Trust, although he will sign such returns upon request. The
Beneficiary shall report receipt of profits, earnings, avails and proceeds.


9. INDEMNIFICATION OF THE TRUSTEE. The Beneficiary agrees to indemnify, hold
harmless and defend the Trustee from any and all liability incurred in his
capacity as Trustee. If the Trustee shall pay or incur any liability to pay any
money on account of this Trust, or incur any liability to pay any money on
account of being made a party to any litigation as a result of holding title to
the Trust Property or otherwise in connection with this Trust, without regard to
the cause of action asserted or complaint filed, the Beneficiary agrees that on
demand it will pay to the Trustee all such payments or liabilities, his expenses
incurred in connection therewith, including reasonable  attorneys' fees, and any
other sums advanced by the Trustee on behalf of the Trust for any reason
whatsoever. These amounts and any compensation due to the Trustee, until paid in
full to the Trustee, shall constitute a lien on the Trust Property. Further, as
long as these amounts or any compensation due to the Trustee remain unpaid, the
Trustee shall not have any obligation to take any action with regard to the
Trust Property.

 
 

--------------------------------------------------------------------------------

 

 
10. DEALINGSWITH TRUSTEE. No party dealing with the Trustee, in relation to the
Trust Property in any manner whatsoever, including, but not limited to, a party
to whom the Trust Property or any part of it or any interest in it shall be
conveyed,  contracted to be sold, leased or mortgaged, by the Trustee, shall be
obliged to see to the application of any purchase money, rent or money borrowed
or otherwise advanced on the property; to see that the terms of this Trust
Agreement have been complied with; to inquire into the authority, necessity or
expediency of any act of the Trustee; or be privileged to inquire into any of
the terms of this Trust Agreement. Every deed, mortgage, lease or other
instrument executed by the Trustee in relation to the Trust Property shall be
conclusive evidence in favor of every person claiming any right, title or
interest under the Trust that at the time of its delivery the Trust created
under this Trust Agreement was in full force and effect; and that the instrument
was executed in accordance with the terms and conditions of this Trust Agreement
and all its amendments, if any, and is binding upon the Beneficiaries under it;
that the Trustee was duly authorized and empowered to execute and deliver every
such instrument; if a conveyance has been made to a successor or
successors-in-trust, that the successor or successors have been appointed
properly and are vested fully with all the title, estate, rights, powers, duties
and obligations of its, his or their predecessor in Trust.


11. INTEREST OF BENEFICIARY. The interests of the Beneficiary shall consist
solely of (a) the right to lease, manage and control the Trust Property; (b) the
right to direct the Trustee with regard to the disposition of the title to the
Trust Property; and (c) the right to receive the profits, earnings, avails and
proceeds from the rental, sale mortgage or other disposition of the Trust
Property. The foregoing rights of the Beneficiary are hereby declared to be
personal property and may be assigned or otherwise transferred as such. The
dissolution of the Beneficiary shall not affect the existence of the Trust nor
in any way diminish or alter the powers of the Trustee. The Beneficiary shall
not have any right, title or interest, whether legal or equitable, in the real
property which is held as Trust Property. The Beneficiary shall not have the
right to require partition of the Trust Property. The Beneficiary shall be
required to carry liability insurance in such forms and in such amounts as the
Trustee, in his sole discretion, shall deem necessary to insure the Trust
Property and the Trustee. If the Beneficiary shall fail to obtain or maintain
the required insurance policies, then the Trustee shall have the right, in his
sole discretion, to advance the money necessary to pay for said insurance
policies, which shall be reimbursed to the Trustee by the Beneficiary.


12. ASSIGNMENT OF BENEFICIAL INTERESTS. The Beneficiary has the right to assign
any part or all of its interest under this Trust. No assignment shall be valid
or affect the interest of the Beneficiary hereunder until the original of the
assignment shall be delivered to the Trustee and the Trustee's acceptance
acknowledged thereon. Any assignment of the right to direct the Trustee by a
person who is not a Beneficiary hereunder shall not be valid unless all the
Beneficiary consents in writing to said assignment.
 
13. DISCLOSURE OF BENEFICIARIES. The Trustee shall not disclose the identity of
the Beneficiary without the written consent of the Beneficiary except as may be
required by law or at the direction of an order of court issued by a court of
competent jurisdiction. If the Trustee discloses the identity of the
Beneficiary, he shall be liable for any and all losses and damages incurred by
the Beneficiary as a result of the disclosure.


14. RECORDING OF AGREEMENT. This Trust Agreement shall not be placed of record
in any jurisdiction. If this Trust Agreement is placed of record, then it shall
not be notice of any interest which may affect the title or the powers of the
Trustee.


15. ENTIRE AGREEMENT. This Trust Agreement contains the entire understanding
between the parties hereto and may be amended, revoked or terminated only by
written agreement signed by the Trustee and the Beneficiary at the time of the
amendment, revocation or termination.


16. GOVERNING LAW. This Trust Agreement shall be governed by, construed and
enforced in accordance with the laws of the Province of British Columbia. In the
event that litigation shall arise between the parties to this Trust Agreement,
then it is agreed that the losing parties shall reimburse the prevailing parties
for all of those parties’ reasonable attorneys’ fees, costs and expenses in
addition to any other relief to which the prevailing parties may be entitled.


17. BINDING EFFECT. This Trust Agreement shall be binding upon and inure to the
benefit of the Trustee, any successor trustee, the Beneficiary, and the
Beneficiary’s successors, heirs, executors, administrators and assigns.


18. PERPETUITIES. If any portion of the Trust Property is in any manner or time
period capable of being held in this Land Trust for longer period of time than
is permitted under the laws governing this Trust Agreement, or the vesting of
any interest under this Land Trust could possibly occur after the end of such
permitted time period, then, upon the occurrence of the foregoing, the Trustee
is directed to immediately terminate the Trust and to distribute the Trust
Property to the Beneficiary. As much as possible, the Trustee will maintain the
Trust Property intact and not liquidate it, but, rather, distribute the Trust
Property in kind.


19. TERMINATION. This Trust may be terminated thirty (30) days or more after the
date upon which the Beneficiary agrees in writing to said termination. The
Beneficiary shall immediately give the Trustee written notice of the effective
date of termination. The Trustee shall execute any and all documents necessary
to effectuate the transfer of the Trust Property to the Beneficiary.


IN WITNESS WHEREOF, the undersigned parties have executed this Trust Agreement
on the day and year first above written.



BENEFICIARY:
 
AMERICAN SIERRA GOLD CORP.
 
 
By: _______________________________
James L. Vandeberg, President
 
 
TRUSTEE:
 
 
 
 
________________________________
Carl von Einsiedel
 
 




 
 

--------------------------------------------------------------------------------

 
